DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10, 11, and 13-31 are pending in the application.
Applicant’s amendment to the claims, filed on September 19, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, September 19, 2022 in response to the non-final rejection mailed on April 4, 2022 have been fully considered.
The text of those sections of Title 35 U.S. Code and judicially created doctrine not included in the instant action can be found in a prior Office action.

Election/Restrictions
The elected species is species (1), mammal and bovine.
Claims 6 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2021.
Claims 1-5, 7, 10, 11, 13-25, and 27-31 are being examined on the merits with claims 4 and 24 being examined only to the extent the claims read on the species “mammal”, and claims 5 and 25 are being examined only to the extent the claims read on the species “bovine”.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Interpretation
Claims 1-3 and 21-23 recite the phrase “efficiency of feed utilization”, which has been interpreted in accordance with the specification’s disclosure that “[e]fficiency of feed utilization can be calculated as the gain in body weight of the animal per the amount of feed provided” (paragraph [00101]) and “[t]he efficiency of feed utilization, also known as ‘G:F’, is the average daily gain divided by the dry matter intake per day of the animal” (paragraph [0104]).
Claims 2, 3, 22, and 23 recite the phrases “about 1% to about 25%” and “about 0.005 to about 0.03”, respectively. The specification discloses the term “about” is meant to encompass variations of ± 20%, ± 10%, ± 5%, ± 1%, ± 0.5%, or even ± 0.1% of the specified amount (p. 3, bottom). Given a broadest reasonable interpretation, the term “about” in claims 2 and 3 is interpreted in accordance with the specification as meaning variations of ± 20% of the recited numerical value. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-5, 7, 10, 11, 13-25, and 27-31 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “corn plant material” in line 11.

Claims 1-5, 7, 10, 11, 13-25, and 27-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 2-5, 7, 10, 11, and 13-20 dependent therefrom) and 20 (claims 21-25 and 27-31 dependent therefrom) are indefinite in the recitation of “increases the efficiency of feed utilization for body weight gain by the animal”. The term “increases” is unclear absent a statement defining to what the efficiency of feed utilization for body weight gain by the animal is being compared. The term “increases” is a relative term and the claim should define and clearly state as to what the efficiency of feed utilization for body weight gain by the animal is being compared. The applicant may consider an amendment to recite  “increases the efficiency of feed utilization for body weight gain by the animal as compared with the control animal not fed said animal feed composition”.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 10, 11, 13-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy et al. (J. Anim. Sci. 68:490-497, 1990; cited on the IDS filed on September 7, 2020; hereafter “LEAHY”) in view of 
“Response to APHIS/BRS Review for Technical Completeness of Syngenta’s petition for a Determination of Non-regulated Status for Corn Event 3272, assigned APHIS number 05-280-01p” (January 2007; cited on the IDS filed on February 24, 2020; hereafter “RESPONSE”) and 
“Novel Food Information” (obtained from https://www.canada.ca/en/health-canada/services/food-nutrition/genetically-modified-foods-other-novel-foods/approved-products/alpha-amylase-corn-event-3272.html; published 2008, 7 pages; cited on Form PTO-892 mailed on March 29, 2021; hereafter “NOVEL FOOD INFORMATION”) and 
as evidenced by Lanahan et al. (WO 03/018766 A2; cited on the IDS filed on February 24, 2020; hereafter “LANAHAN”).  
As amended, claims 1-5, 7, 10, 11, and 13-20 are drawn to a method of increasing the efficiency of feed utilization for body weight gain by an animal, the method comprising feeding to said animal an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part comprising transgenic corn seeds or kernels, wherein the transgenic corn seeds or kernels comprise a recombinant α-amylase comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 in the endosperm of the transgenic corn seeds or kernels, wherein said animal feed composition is fed to the animal in an amount effective to increase the efficiency of feed utilization by said animal as compared with a control animal not fed said animal feed composition;
wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition and increases the efficiency of feed utilization for body weight gain by the animal.
As amended, claims 21-25 and 27-31 are drawn to a method of increasing the efficiency of feed utilization for body weight gain by an animal, the method comprising feeding to said animal an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part, wherein the transgenic corn plant or corn plant part comprises transgenic corn seeds or kernels comprising corn event 3272, wherein the transgenic corn seeds or kernels express a recombinant a-amylase in the endosperm of the transgenic corn seeds or kernels, and wherein said animal feed composition is fed to the animal in an amount effective to increase the efficiency of feed utilization by said animal as compared with a control animal not fed said animal feed composition;
wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition and increases the efficiency of feed utilization for body weight gain by the animal.
Regarding claims 1, 4, 5, 16, 19, 20, 21, 24, 25, 27, 30, and 31, the reference of LEAHY discloses feeding beef heifers with corn silage supplemented with exogenous α-amylase (p. 490, Abstract; p. 491, column 1, top). According to LEAHY, during the silage-feeding phase, heifers fed silages treated with α-amylase gained more daily than heifers fed a silage without α-amylase and were more efficient in weight gain per unit of dry feed consumed and that even during the finishing phase, heifers that previously had been fed the alpha-amylase-treated silage continued to have higher weight (p. 490, abstract). LEAHY discloses that α-amylase improved feed efficiency both in the silage-feeding and finishing phases (p. 492, column 1, bottom and column 2, top) and gained more daily and were more efficient in weight gain (p. 490, Abstract). 
Regarding the limitation “wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition” in claims 1 and 21, and claims 13-15, 17, 18, 28, and 29, LEAHY discloses the average daily feed during the silage-feeding phase was 4.24 kg corn silage with α-amylase, 0.85 kg hay, and 0.54 kg soybean meal (p. 494 Table 2) (i.e., the corn silage with α-amylase was about 75% of the feed composition with the average daily weight of the feed composition being about 12 pounds). 
Regarding claims 2, 3, 22, and 23, LEAHY discloses the feed efficiency of the heifers was improved 0.149 vs 0.139 in the silage-feeding phase (i.e., improved by about 7% with an increase of 0.010) and improved 0.127 vs 0.115 in the finishing phase (i.e., improved by about 10% with an increase of 0.012) (p. 492, column 1, bottom and column 2, top to bottom). 
The difference between LEAHY and the claimed invention is that LEAHY does not disclose plant material from a transgenic corn plant or corn plant part, wherein the transgenic corn plant or plant part comprises a recombinant α-amylase expressed by the transgenic corn plant or corn plant part as recited in claims 1, 7, 10, 11, and 21.
Regarding claims 1 and 21, the reference of RESPONSE teaches event 3272 corn, which recombinantly expresses AMY797E α-amylase in the endosperm (p. 3, top; p. 15, middle). RESPONSE teaches AMY797E comprises a thermostable 797GL3 α-amylase (p. 25, under the heading “amy797E (1383 bp)” and the evidentiary reference of LANAHAN is cited to show that the sequence of 797GL3 α-amylase is identical to SEQ ID NO: 1 of this application (p. 54, lines 26-28 and SEQ ID NO: 1 of LANAHAN; see Appendix A sequence alignment at pp. 18-19 of the Office action mailed on March 29, 2021). According to RESPONSE, AMY797E α-amylase is functionally homologous to other α-amylases (paragraph bridging pp. 3 and 4) and is not expected to have any impact on animal health, which conclusion is based in-part on the existing use of α-amylases as an additive to animal feed sources (p. 4, top and middle). RESPONSE teaches that event 3272 corn is nutritionally equivalent to corn from near-isogenic and commercial controls and teaches that consumption of event 3272 corn in animal feed does not pose a safety concern (p. 6, bottom). 
The reference of NOVEL FOOD INFORMATION teaches that while the kernels of hybrids derived from event 3272 corn exhibited relative high levels of α-amylase, α-amylase was found at low levels in other plant tissues (p. 5, top). NOVEL FOOD INFORMATION teaches that “event 3272-derived field corn lines…may also be used like other field corn lines as feed for livestock animals” (p. 2, top). 
Regarding claim 7, as noted above, SEQ ID NO: 1 of this application is the same as the amino acid sequence of 797GL3 a-amylase. Given that SEQ ID NO: 1 of this application is the same as the amino acid sequence of 797GL3 a-amylase, and since SEQ ID NO: 2 of this application encodes the amino acid sequence of SEQ ID NO: 1, it follows that the amino acid sequence of 797GL3 a-amylase is encoded by a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO: 2 of this application.
Regarding claims 10 and 11, RESPONSE teaches that the α-amylase of event 3272 corn comprises a C-terminal SEKDEL endoplasmic reticulum targeting sequence (p. 25, under the heading “amy797E (1383 bp)”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LEAHY, RESPONSE, and NOVEL FOOD INFORMATION to modify the method of LEAHY to use a silage comprising event 3272 corn. One would have been motivated to do this because NOVEL FOOD INFORMATION taught using event 3272 corn can be used like other field corn as a feed for livestock animals, and LEAHY taught a corn silage supplemented with exogenous α-amylase resulted in improvements in feed efficiency and weight gain. One would have had a reasonable expectation of success to modify LEAHY to use a silage comprising event 3272 corn because RESPONSE and NOVEL FOOD INFORMATION taught event 3272 corn as an animal feed. Therefore, the methods of claims 1-5, 7, 10, 11, 13-25, and 27-31 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: Beginning at p. 8 of the instant remarks, the applicant argues that the claimed invention is fundamentally different and nonobvious from LEAHY in combination with RESPONSE and/or Novel Food Information. The applicant argues that one of ordinary skill in the art before the effective filing date would have been aware that results obtained with an enzyme applied on top of corn silage material is different in kind from expressing an enzyme intracellularly in the endosperm of a corn seed or kernel as recited in the claims. According to the applicant, it would have been highly unpredictable and at most “obvious to try” to express a recombinant alpha-amylase enzyme in planta in the endosperm of a corn seed or kernel to try and see if results similar to those reported by LEAHY could be achieved and there certainly could have been no reasonable expectation by the ordinarily skilled worker that this approach would be successful in achieving an improvement in feed efficiency.
Beginning at p. 9 of the instant remarks, the applicant further argues at length that the reference of Schoonmaker et al. (The Professional Animal Scientist 30:561-565, September 2014; cited on the IDS filed on February 24, 2020) teaches away from the claimed methods which comprise the expression of a recombinant alpha-amylase in planta to improve animal performance including feed efficiency. According to the applicant, one of ordinary skill before the effective filing date when faced with both LEAHY and Schoonmaker would have had significant doubt and uncertainty of using an in planta expressed recombinant alpha-amylase to improve the efficiency of feed utilization for body weight gain. The applicant argues that given the teachings of Johnson et al. (WO 2006/098952 A2; cited on the IDS filed on February 24, 2020) regarding temperatures for activating the corn event 3272 alpha-amylase, which are below silage temperatures taught by Kung (“Silage Temperatures: How Hot is Too Hot?”, July 2011; cited on Form PTO-892 mailed on April 4, 2022) and in vivo temperatures in an animal following ingestion of the transgenic corn material, one would not have expected the corn event 3272 alpha-amylase to be activated during the process of LEAHY. According to the applicant, one of the unexpected findings of the present invention is that event 3272 corn can result in improvements in the efficiency of feed utilization of body weight gain without the application of high heat to activate the enzyme. The applicant argues that at most, one of ordinary skill would have found it “obvious to try” to deliver a recombinant alpha-amylase in planta in transgenic corn material as an animal feed, but there could have been no reasonable expectation of success, and Schoonmaker would have cast considerable doubt upon the undertaking.
Beginning at p. 11 of the instant remarks, the applicant further argues that the alpha-amylase used by LEAHY and the enzyme recited in the claims are different and even if LEAHY would render obvious the transgenic expression of the alpha-amylase of LEAHY in planta to increase the efficiency of feed utilization for body weight gain by an animal, it does not render obvious the use of a recombinant alpha-amylase having at least 95% amino acid identity to SEQ ID NO: 1 (claim 1) or the recombinant alpha-amylase expressed by corn event 3272 (claim 21). According to the applicant, the combination of LEAHY, RESPONSE and NOVEL FOOD INFORMATION do not teach or suggest that the recombinant alpha-amylase recited in the claims can improve the efficiency of feed utilization for body weight gain when expressed in the endosperm of a transgenic corn seed or kernel as recited in the claims. 
In this case, the applicant’s arguments are directed to the event 3272 corn as the sole source of α-amylase in the method of LEAHY and to the extent the obviousness rationale is based on modifying the method of LEAHY to use an animal feed comprising a silage of event 3272 corn with the event 3272 corn α-amylase as the sole source of α-amylase (i.e., excluding the addition of exogenous α-amylase and relying solely on the event 3272 corn as the source of α-amylase), the applicant’s arguments are found persuasive. 
However, throughout prosecution, the examiner has noted that the claims do not exclude the addition of exogenous alpha-amylase and it would have been obvious to substitute the corn in LEAHY’s method with Event 3272 corn with continued addition of exogenous alpha-amylase according to LEAHY’s method. See Office action mailed on September 30, 2021 at p. 15 and Office action mailed on April 4, 2022 at pp. 10. Given that NOVEL FOOD INFORMATION teaches that event 3272 corn may be used like other field corn lines as feed for livestock animals,  RESPONSE teaches that event 3272 corn is nutritionally equivalent to corn from near-isogenic and commercial controls, and LEAHY discloses feeding a corn silage supplemented with exogenous α-amylase for improved feed efficiency and weight gain, one would have had a reasonable expectation of success to substitute the corn in LEAHY’s method with event 3272 corn with a reasonable expectation of a corresponding improved feed efficiency and weight gain.
For these reasons, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - Double Patenting
Claims 1-5, 7, 10, 11, 13-25, and 27-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 13, 14, 17, 19, and 22 of co-pending Application No. 16/650,526 (reference application) in view of LEAHY (supra) and as evidenced by RESPONSE (supra). 
As amended, claims 1-5, 7, 10, 11, and 13-20 are drawn to a method of increasing the efficiency of feed utilization for body weight gain by an animal, the method comprising feeding to said animal an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part comprising transgenic corn seeds or kernels, wherein the transgenic corn seeds or kernels comprise a recombinant α-amylase comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 in the endosperm of the transgenic corn seeds or kernels, wherein said animal feed composition is fed to the animal in an amount effective to increase the efficiency of feed utilization by said animal as compared with a control animal not fed said animal feed composition;
wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition and increases the efficiency of feed utilization for body weight gain by the animal.
As amended, claims 21-25 and 27-31 are drawn to a method of increasing the efficiency of feed utilization for body weight gain by an animal, the method comprising feeding to said animal an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part, wherein the transgenic corn plant or corn plant part comprises transgenic corn seeds or kernels comprising corn event 3272, wherein the transgenic corn seeds or kernels express a recombinant a-amylase in the endosperm of the transgenic corn seeds or kernels, and wherein said animal feed composition is fed to the animal in an amount effective to increase the efficiency of feed utilization by said animal as compared with a control animal not fed said animal feed composition;
wherein the transgenic corn plant material comprises from 25% to 100% by weight of the animal feed composition and increases the efficiency of feed utilization for body weight gain by the animal.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 21 of this application, claim 4 of the reference application recites a method of increasing the efficiency of feed utilization for milk production by a dairy animal, the method comprising feeding to the animal, in an amount effective to increase the efficiency of feed utilization by the dairy animal, an animal feed comprising transgenic maize plant material, wherein the transgenic maize plant material comprises a polynucleotide encoding a recombinant α-amylase;
claim 13 of the reference application recites wherein the recombinant α-amylase has at least about 80% sequence identity to the amino acid sequence of SEQ ID NO:1; 
claim 17 of the reference application recites wherein the maize plant material comprises maize event 3272; and 
claim 22 of the reference application recites (in relevant part) the animal feed comprises kernels, steam flaked kernels, whole kernels, coarsely cracked kernels, high moisture corn, or any combination thereof.
Although the claims of the reference application do not recite expression of the recombinant α-amylase in the endosperm of the transgenic corn seeds or kernels, the evidentiary reference of RESPONSE teaches Event 3272 maize recombinantly expresses AMY797E α-amylase in the endosperm (p. 3, top; p. 15, middle).
Regarding claims 2, 3, 22, and 23 of this application, claim 5 of the reference application recites wherein the efficiency of feed utilization for milk production is increased by at least about 0.02.
Regarding claims 4, 5, 19, 24, 25, and 27 of this application, claim 6 of the reference application recites wherein the dairy animal is a cow. 
Regarding claim 7 of this application, claim 14 of the reference application recites (in relevant part) wherein the polynucleotide comprises a nucleotide sequence having at least 80% sequence identity to the nucleotide sequence of SEQ ID NO:2, SEQ ID NO:3.
Regarding claims 10 and 11 of this application, claim 19 of the reference application recites wherein the recombinant α-amylase is targeted to the chloroplast, vacuole, cytoplasm, apoplast or endoplasmic reticulum.
Regarding claims 16, 20, 30, and 31 of this application, claim 22 of the reference application recites wherein the animal feed comprises pellets, grain, silage, dry-rolled kernels, steam flaked kernels, whole kernels, coarsely cracked kernels, high moisture corn, or any combination thereof, comprising the transgenic maize plant material.
The claims of the reference application do not recite: 
the transgenic plant material comprises from 25% to 100%, from 30% to 100%, from 50% to 100%, or from 25% to 90% by weight of the animal feed composition as recited in claims 1, 13-15, 21 28, and 29, and 
the animal is fed from 1 lb to 30 lbs or from 9 lbs to 21 lbs of the animal feed composition per day as recited in claims 17 and 18.
The reference of LEAHY discloses feeding heifers with corn silage supplemented with exogenous α-amylase (p. 490, Abstract; p. 491, column 1, top), which had the effect of improving feed efficiency (p. 492, column 1, bottom and column 2, top). LEAHY discloses the average daily feed during the silage-feeding phase was 4.24 kg corn silage with α-amylase, 0.85 kg hay, and 0.54 kg soybean meal (p. 494 Table 2) (i.e., the corn silage with α-amylase was about 75% of the feed composition with the average daily weight of the feed composition being about 12 pounds). 
In view of the teachings of LEAHY, it would have been obvious to one of ordinary skill in the art before the effective filing date for the transgenic maize plant material of the claims of the reference application to be about 75% of the feed composition with the average daily weight of the feed composition being about 12 pounds. One would have been motivated to and would have had a reasonable expectation of success for this because claim 4 of the reference application recites an amount effective to increase the efficiency of feed utilization and LEAHY discloses an amount effective to increase the efficiency of feed utilization. Therefore, the methods of claims 1-5, 7, 10, 11, 13-25, and 27-31 of this application are unpatentable over claims 4-6, 13, 14, 17, 19, and 22 of the reference application in view of LEAHY and as evidenced by RESPONSE. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

RESPONSE TO REMARKS: The applicant argues that this is a provisional rejection as the claims of the ‘526 application have not been allowed. The applicant states that if the claims of the ‘526 application are allowed before the claims of the present application and the rejection is maintained, Applicants will address the double patenting rejection at that time. The applicant’s remarks are acknowledged. 

Conclusion
Status of the claims:
Claims 1-7, 10, 11, and 13-31 are pending.
Claims 6 and 26 are withdrawn from consideration.
Claims 1-5, 7, 10, 11, 13-25, and 27-31 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656